  Case 19-26119       Doc 12    Filed 08/28/19 Entered 08/28/19 11:06:16            Desc Main
                                 Document     Page 1 of 56




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Bank of America, N.A.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 48381

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                             Bankruptcy Case No. 19-26119 RKM
                                                               Chapter 13
ROYCE L MONSON dba LEVERAGE FOR                  MOTION TO TERMINATE AUTOMATIC
LIFE aka SKY BLUE aka ROYCE LOUIS                STAY AS TO BANK OF AMERICA, N.A.
MONSON                                           AND FOR IN-REM RELIEF PURSUANT
                                                      TO 11 U.S.C.A. § 362 (d)(4)
                Debtor.

         Bank of America, N.A. ("BOA”), hereby moves the Court pursuant to 11 U.S.C., Section

362, for an order terminating the automatic stay and for In-Rem Relief Pursuant to 11 U.S.C.A. §

362(d)(4) with respect to the following described real property (the "Property") located in Davis

County, State of Utah:

               All of Lot 56, Sunshine Meadows Phase 3, Clinton City, Davis
               County, Utah, according to the official plat thereof;

               Commonly known as 2897 West 2300 North, Clinton, UT 84015;


so that it may proceed with the foreclosure process on its security interest in the property. This

motion is based on the following.
  Case 19-26119       Doc 12       Filed 08/28/19 Entered 08/28/19 11:06:16        Desc Main
                                    Document     Page 2 of 56




                                   STATEMENTS OF FACTS

       1.      That on or about December 1, 2000, Borrowers, Terreyon M. Atkinson and

Jennifer A. Atkinson, executed the Promissory Note in the original principal sum of $142,918.00

(“Note”), along with a Deed of Trust, originally in favor of Hillsborough Corporation a Nevada

Corporation, which granted a security interest in the real property, located at 2897 West 2300

North, Clinton, UT 84015 (the “Property”). Copies of the Note and Deed of Trust are attached

hereto as Exhibit “A”.

       2.      The Note and beneficial interest in the Deed of Trust was subsequently transferred

from Hillsborough Corporation a Nevada Corporation to Countywide Home Loans, Inc., then

subsequently to Countrywide Home Loans Servicing, L.P., and lastly to Bank of America, N.A.

Copies of the Assignments are attached hereto as Exhibit “B”.

       3.      Borrower has defaulted under the terms of the Note and Mortgage by failing to

make the monthly payments due on February 1, 2008, and all subsequent payments.

       4.      Orange Title Insurance Agency, Inc. executed and recorded a Notice of Default

and Election to Sell on April 27, 2016. A copy of the recorded Notice of Default and Election to

Sell is attached as Exhibit “C”.

       5.      As a result of Borrowers’ default under the terms of the Note and Trust Deed,

BOA substituted Orange Title Insurance Agency, Inc. as the successor trustee of the Trust Deed

and recorded on April 27, 2016. A copy of the recorded Substitution of Trustee is attached as

Exhibit “D”.

       6.      On August 3, 2016, Orange Title Insurance Agency, Inc. scheduled a Trustee’s

Sale for September 14, 2016, at 9:00 AM. A copy of the August 3, 2016 Notice of Sale is
  Case 19-26119          Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16       Desc Main
                                   Document     Page 3 of 56




attached hereto as Exhibit “E”.

       7.      On October 1, 2016, Borrower, Terreyon M. Atkinson, executed a Quit Claim

Deed in favor of Tyson G. Christensen. On October 6, 2016, the Quit Claim Deed was recorded

with the Davis County Recorder’s Office. A copy of the Quit Claim Deed is attached hereto as

Exhibit “F”.

       8.      On October 12, 2016, Tyson G. Christensen filed Bankruptcy case 16-29016.

This case was dismissed for failure to pay filing fee on October 31, 2016.

       9.      On November 22, 2016, Orange Title Insurance Agency, Inc. scheduled a

Trustee’s Sale for February 1, 2017, at 9:00 AM. A copy of the November 22, 2016 Notice of

Sale is attached hereto as Exhibit “G”.

       10.     On January 4, 2017, Borrower, Jennifer Atkinson filed Bankruptcy case 17-

20039. This case was dismissed for failure to make plan payments on January 31, 2019.

       11.     On October 26, 2017, Orange Title Insurance Agency, Inc. scheduled a Trustee’s

Sale for January 3, 2018, at 9:45 AM. A copy of the October 26, 2017 Notice of Sale is attached

hereto as Exhibit “H”.

       12.     On November 20, 2017, Tyson G. Christensen filed Bankruptcy case 17-30089.

This case was dismissed for failure to file information on January 9, 2018.

       13.     On February 13, 2018, Orange Title Insurance Agency, Inc. scheduled a Trustee’s

Sale for April 25, 2018, at 9:45 AM. A copy of the February 13, 2018 Notice of Sale is attached

hereto as Exhibit “I”.

       14.     On April 10, 2018, Tyson G. Christensen filed Bankruptcy case 18-22457. This

case was dismissed for failure to file information on June 11, 2018.

       15.     On July 11, 2018, Orange Title Insurance Agency, Inc. scheduled a Trustee’s Sale
  Case 19-26119         Doc 12    Filed 08/28/19 Entered 08/28/19 11:06:16          Desc Main
                                   Document     Page 4 of 56




for August 29, 2018, at 9:00 AM. A copy of the July 11, 2018 Notice of Sale is attached hereto

as Exhibit “J”.

       16.        On August 17, 2018, Tyson G. Christensen, executed a Quit Claim Deed, in favor

of the Tyson G. Christensen and Julie D. Fisher. On August 20, 2018, the Quit Claim Deed was

recorded with the Davis County Recorder’s Office. A copy of the Quit Claim Deed is attached

hereto as Exhibit “K”.

       17.        On August 20, 2018, Julie D. Fisher filed Bankruptcy case 18-26173. This case

was dismissed for failure to pay filing fee on September 10, 2018.

       18.        On October 24, 2018, Orange Title Insurance Agency, Inc. scheduled a Trustee’s

Sale for December 5, 2018, at 12:00 PM. A copy of the October 24, 2018 Notice of Sale is

attached hereto as Exhibit “L”.

       19.        On March 5, 2019, Orange Title Insurance Agency, Inc. scheduled a Trustee’s

Sale for April 17, 2019, at 12:00 PM. A copy of the March 5, 2019 Notice of Sale is attached

hereto as Exhibit “M”.

       20.        On April 15, 2019, Julie D. Fisher, executed a Quit Claim Deed, in favor of

Geneva Garzarelli and Ciera Marie Yockey. On April 15, 2019, the Quit Claim Deed was

recorded with the Davis County Recorder’s Office. A copy of the Quit Claim Deed is attached

hereto as Exhibit “N”.

       21.        On April 17, 2019, Ciera Marie Yockey filed Bankruptcy Case 19-22630. That

case dismissed on April 29, 2019 after the Debtor failed to make all filing fee payments.

       22.        On June 24, 2019, Geneva Garzarelli filed Bankruptcy Case 19-24566. That case

dismissed on August 12, 2019 after the Debtor failed file information.

       23.        On August 21, 2019, Geneva Garzarelli, executed a Quit Claim Deed, in favor of
  Case 19-26119       Doc 12       Filed 08/28/19 Entered 08/28/19 11:06:16           Desc Main
                                    Document     Page 5 of 56




Geneva Garzarelli and Royce L. Monson. On August 21, 2019, the Quit Claim Deed was

recorded with the Davis County Recorder’s Office. A copy of the Quit Claim Deed is attached

hereto as Exhibit “O”.

       24.     On August 21, 2019, the Debtor filed this instant case. Although it is unclear

from the docket as no schedules have been filed, it is almost certain that the Debtor will list the

property as an asset in an attempt to impose the stay as to this property.

                                              ARGUMENT

       1.      Court should grant relief from the Stay

       11 U.S.C.A. 362(d)(1) provides that relief from the stay shall be granted for cause (1)

cause and (2) (A) the debtor does not have an equity in such property and (B) such property is

not necessary to an effective reorganization. There is cause to terminate the stay under 362(d)(1)

based upon the scheme by Borrowers, which now involves Debtor, to hinder, delay, or defraud

BOA and grounds to terminate the stay since it is unclear that the Debtor even has an interest in

the property, the Debtor does not have equity in the Property and the Property is not necessary

for an effective reorganization.

       A.      Cause to Terminate the Stay Due to the Scheme to Delay and/or Hinder BOA.

       Borrower has engaged in a sophisticated scheme involving the transfer of ownership of

an interest in real property without the consent of the secured creditor or court approval on the

eve of multiple scheduled foreclosure sales. The property has been transferred multiple times, all

with the intent of preventing Secured Creditor from successfully selling this property at

foreclosure. The only intent has been to prevent foreclosure for as long as possible. It is clear

that the Borrowers are engaging in a scheme to delay, hinder or defraud Secured Creditor, and

using non-borrower individuals including the Debtor as pawns to further delay Secured Creditor.
  Case 19-26119          Doc 12     Filed 08/28/19 Entered 08/28/19 11:06:16               Desc Main
                                     Document     Page 6 of 56




As such, cause exists to terminate the automatic stay.

          2.     Relief from Stay under 362(d)(4)

          11 U.S.C.A. 362(d)(4) provides for relief from the stay shall be binding on the property

for two years from the date of the entry of the order.

          With respect to a stay of an act against real property by a creditor whose claim is secured
          by an interest in such real property, if the court finds that the filing of the petition was
          part of a scheme to delay, hinder, or defraud creditors that involved:
                   (A)      transfer of all or part ownership of, or other interest in, such real property
          without the consent of the secured creditor or court approval.
                   (B)      multiple bankruptcy filings affecting such real property.
          If recorded in compliance with applicable State laws… be binding in any other case under
          this title filed not later than 2 years after the date of order.

          In the present case, Borrowers and Debtor’s successive bankruptcy petitions coupled with

multiple pre-petition transfers of ownership of such property, without the consent of the secured

creditor, was part of a scheme to delay, hinder, or defraud creditor affecting the Property.

Therefore, BOA requests that the Court order be binding on the property for the next two years.

          3.     Waiver of Rule 4001(a)(3) 14 Day Waiting Period

          Pursuant to Rule 4001(a)(3) an order granting a motion for relief from an automatic stay

made in accordance with Rule 4001(a)(1) is stayed until the expiration of 14 days after the entry

of the order, unless the court orders otherwise (emphasis added). The Court should waive the

14-day waiting period based upon the scheme to delay, hinder and defraud BOA. Therefore,

BOA requests that the stay be terminated effective immediately upon the Court signing the Order

Terminating the Stay.

          WHEREFORE, BOA moves the Court for the following relief:

          1.     That the evidentiary hearing to be held within thirty days of the date of this

motion in accordance with 11 U.S.C., Section 362, be the final evidentiary hearing on this

matter;
  Case 19-26119       Doc 12    Filed 08/28/19 Entered 08/28/19 11:06:16            Desc Main
                                 Document     Page 7 of 56




       2.      That the automatic stay pursuant to 11 U.S.C., Section 362, be modified and

terminated to permit BOA to immediately exercise its rights and remedies under applicable state

and federal law;

       3.      That any order granting relief from the stay be binding on the Property pursuant to

11 U.S.C.A. § 362(d)(4) in that no automatic stay will be in effect for a period of two years in

respect to the Debtor’s real property located at 2897 West 2300 North, Clinton, UT 84015, more

particularly described as:

       All of Lot 56, Sunshine Meadows Phase 3, Clinton City, Davis County, Utah, according
       to the official plat thereof.

       4.      With respect to Rule 4001(a)(3), for immediate enforcement of any order for relief

granted herein;

       5.      That in the event an order dismissing this case is entered prior to the hearing on

BOA’s motion that the court retain jurisdiction for the limited purpose of both hearing and ruling

on BOA’s motion.

       DATED this 28th day of August, 2019.

                                          /s/ Brian J. Porter
                                          Brian J. Porter
                                          Attorney for Bank of America, N.A.
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 8 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 9 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 10 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 11 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 12 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 13 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 14 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 15 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 16 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 17 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 18 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 19 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 20 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 21 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 22 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 23 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 24 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 25 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 26 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 27 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 28 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 29 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 30 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 31 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 32 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 33 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 34 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 35 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 36 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 37 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 38 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 39 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 40 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 41 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 42 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 43 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 44 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 45 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 46 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 47 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 48 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 49 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 50 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 51 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 52 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 53 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 54 of 56
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 55 of 56




                     EXHIBIT “O”
Case 19-26119   Doc 12   Filed 08/28/19 Entered 08/28/19 11:06:16   Desc Main
                          Document     Page 56 of 56
